Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, as well as the species SEQ ID NOs: 418 and 467 (identical to SEQ ID NOs: 589 and 706, respectively), 2’-O-methyl, phosphorothioate, and AD-65585 in the reply filed on 5/3/21 is acknowledged.
Claims 20 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/3/21.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17, 19, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (WO 2015/100436 A1), McSwiggen et al. (US 7,923,547 B2), and Khorev et al. (Bioorganic & Medicinal Chemistry, 16, 2008, 5216-5231).
Brown et al. teach siRNAs targeted HAO1 (abstract).  Brown et al. teach the incorporation of 3’ overhangs (page 4), 2’-O-methyl modifications, and 2’-fluoro modifications (pages 5-7).  Brown et al. teaches siRNAs with various modification patterns (pages 57-150), demonstrating routine optimization of modification incorporation.

Brown et al. teach that the siRNA is attached to a GalNAc moiety.  Brown et al. teach that the siRNA can be conjugated to the GalNAc moiety.  Brown et al. teach that incorporation of lipid nanoparticles and/or conjugates such as GalNAc moieties have demonstrated particularly good ability to be desired to the cells of the liver in vivo.  Brown et al. teach that the GalNAc moiety can be conjugated to a 3’ and/or 5’ overhang region or to the duplex region.
It would have been obvious to attach the GalNAc via a trivalent linker because Khorev et al. teach an optimal trivalent linker that has high in vivo stability, and improved spacer flexibility (page 5217 and Figure 1).  Khorev et al. teaches that the compound has high potential for use in site-specific delivery of therapeutic agents to the liver (page 5222).  Therefore, one would have been motivated to incorporate the trivalent GalNAc linker of Khorev et al. with the expectation of enhanced specific delivery to the liver.
McSwiggen et al. teach siRNA molecules that are 19-25 nucleotides in length with 3’ dinucleotide overhangs, 2’-O-methyl modifications, 2’-deoxy-2’-fluoro modifications, phosphorothioate modifications, 5’-phosphorothioates, 
McSwiggen et al. teach that the modifications preserve RNAi activity and dramatically increase the serum stability.

McSwiggen et al. teach that the most active siRNA molecules are thought to have duplexes with overhanging ends of 1-3 nucleotides, for example 21 nucleotide duplexes with 19 base pairs and 2 nucleotide 3’ overhangs.  
McSwiggen et al. teach that chemically modified siNA constructs were designed and synthesized in order to improve resistance to nucleases while maintaining silencing in cell culture systems. Modified strands, designated Stab 4, Stab 5, Stab 7, Stab 8, and Stab 11 (Table IV), were tested in three sets of duplexes that demonstrated a range of stability and activity. These duplexes contained differentially modified sense and antisense strands. All modified sense strands contain terminal 5' and 3' inverted abasic caps, while antisense strands possess a 3' terminal phosphorothioate linkage. The results characterize the impact of chemical modifications on nuclease resistance in ex vivo models of the environments sampled by drugs.
McSwiggen et al. teach that the biological activity of siRNAs containing all-ribose residues has been well established. The extreme instability (t1/2=0.017 hours) of these 
It would have been obvious to incorporate each of the modifications of McSwiggen et al. alone or in combination as a matter of design choice because McSwiggen et al. teaches that advantages of incorporating the modifications and teaches that unmodified siRNAs are extremely unstable and need chemical modification for use in systemic therapeutic applications.  One would reasonably expect that incorporation of the modifications taught by McSwiggen et al. would result in stabilized molecules as taught by McSwiggen et al.

Response to Arguments
Applicant argues that they have demonstrated unexpected results for the instant compound AD-65585 because the compound resulted in target inhibition.  The prior art teaches a 100% identical target segment for a siRNA and therefore teaches an identical compound in sequence, which would be expected to have activity.  Additionally, the instant claims are compound claims, not method claims.  The duplex was known in the art and there was motivation to incorporate modifications of the instantly claimed scope and to conjugate with a ligand at the 3’ terminus, each being structural limitations that were known to be beneficial to siRNAs.
Also, the instant claims are not limited to AD-65585, but rather sequences that are 15-30 nucleotides in length that comprises nucleotides differing by no more than 3 nucleotides from each strand.  Therefore, the claims are not commensurate in scope with the compound argued by applicant.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY H BOWMAN/Primary Examiner, Art Unit 1635